Citation Nr: 1014707	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-33 719	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In May 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for lumbar 
and cervical back conditions and irritable bowel syndrome 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  



FINDING OF FACT

In February 2010 and March 2010 correspondence the Veteran, 
through his representative, indicated that he wished to 
withdraw his appeal concerning the issue of entitlement to 
service connection for an undiagnosed illness manifested by 
fatigue. 




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for an undiagnosed illness manifested by fatigue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.2020 ,20.204 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran first claimed entitlement to service connection 
for an undiagnosed illness manifested by fatigue in July 
2001.  The RO issued a rating decision in August 2004 denying 
entitlement to service connection for that condition.  The 
Veteran submitted a Notice of Disagreement (NOD) in August 
2005.  A Statement of the Case (SOC) was issued in August 
2006 and the Veteran filed a Substantive Appeal (VA Form 9) 
in October 2006.  In May 2009 the Board considered the 
Veteran's claim of entitlement to service connection for an 
undiagnosed illness manifested by fatigue and remanded it for 
further development.  That development has been completed and 
the claim is again before the Board.

In correspondence from February 2010 and March 2010 the 
Veteran, through his representative, indicated that he wished 
to withdraw his appeal concerning the issue of entitlement to 
service connection for an undiagnosed illness manifested as 
fatigue.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific errors of fact or law 
in the determination being appeal.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204. 

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to service connection for an undiagnosed 
illness manifested by fatigue, and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to service 
connection for an undiagnosed illness manifested by fatigue 
is dismissed. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


